     Case 1:18-cv-01488-DAD-EPG Document 50 Filed 11/10/20 Page 1 of 2


 1
 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA
 6   JAMI LUCAS, et al.,                                )   Case No. 1:18-cv-01488-DAD-EPG
 7                                                      )
                    Plaintiffs,                         )   ORDER GRANTING STIPULUATION
 8                                                      )   TO MODIFY SCHEDULING ORDER
               v.                                       )
 9                                                      )
     COUNTY OF FRESNO, et al.,
                                                        )   (ECF No. 47)
10
                    Defendants.                         )
11                                                      )

12
           On November 9, 2020, the Court held a status conference at which the parties and the
13
     Court discussed the status of discovery and proceeding with discovery in light of the COVID-19
14
     pandemic. Pursuant to the parties’ stipulation to modify the Scheduling Order in this case (ECF
15
     No. 47), and as discussed during the status conference, the Scheduling Order (ECF No. 32),
16   previously modified (ECF No. 46), is further modified as follows:
17

18     Event                             Deadline/Date
19
       Nonexpert Discovery Cutoff        June 28, 2021
20
       Expert Disclosure                 July 7, 2021
21

22     Rebuttal Expert Disclosure        August 6, 2021

23     Expert Discovery Cutoff           October 29, 2021
24     Dispositive Motion Filing         December 3, 2021
       Deadline
25
       Pretrial Conference               May 23, 2022, 1:30 PM, Courtroom 5 (DAD)
26
27     Trial                             August 2, 2022, 8:30 AM, Courtroom 5 (DAD)

28

                                                   -1-
                           Case 1:18-cv-01488-DAD-EPG Document 50 Filed 11/10/20 Page 2 of 2


                       1                 All other terms and conditions of the Scheduling Order (ECF No. 32) remain in full

                       2   force and effect. No further extensions shall be granted absent good cause.

                       3
                           IT IS SO ORDERED.
                       4
                       5       Dated:       November 9, 2020                         /s/
                                                                              UNITED STATES MAGISTRATE JUDGE
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAM S &                                                                                     1:18-CV-1230- LJO-EPG
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-9649-4269 v1                            -2-                          [PROPOSED] ORDER RE
     LOS A NG EL ES                                                                                         JOINT STIPULATION
